COLLINGS FOUNDATION vs. STOW ZONING BOARD OF APPEALS, MISC 15-000369, MISC 15-000370

































 
 THE COLLINGS FOUNDATION, THE COLLINGS FOUNDATION, INC., ROBERT COLLINGS, and CAROLINE COLLINGS, Plaintiffs, v. ZONING BOARD OF APPEALS OF THE TOWN OF STOW; and EDWARD TARNUZZER, CHARLES BARNEY, WILLIAM BYRON, BRUCE FLETCHER, RUTH KENNEDY SUDDUTH, MICHELLE SHOEMAKER, ANDREW J. DEMORE, LEE HERON, and MARK JONES, as they are members of the Zoning Board of Appeals of the Town of Stow, Defendants
 MISC 15-000369, MISC 15-000370 
 OCTOBER 14, 2021
MIDDLESEX, ss.
RUBIN, J.
ORDER APPROVING AGREEMENT FOR JUDGMENT (Land Court Rule 10)





  	Before the court is the parties' Agreement for Judgment between Plaintiffs, the Collings  Foundation, the Collings Foundation, Inc., Robert Collings, and Caroline Collings, and  Defendants, Zoning Board of Appeals of the Town of Stow, and Edward Tarnuzzer, Charles  Barney, William Byron, Bruce Fletcher, Ruth Kennedy Sudduth, Michelle Shoemaker, Andrew  J. Demore, Lee Heron, and Mark Jones, as they are Members of the Zoning Board of Appeals of  the Town of Stow, executed by Plaintiffs on October 7, 2021 and by Defendants on October 12,  2021, and filed with this court on October 13, 2021. 




	After review of the Motion to Approve Agreement for Judgment along with the  Agreement for Judgment, it is




	ORDERED that the parties Joint Motion to Approve Agreement for Judgment is ALLOWED. The Agreement for Judgment is APPROVED pursuant to Land Court Rule 10,  subject, however, to the following conditions and limitations: 




	1. The court has not adjudicated the right, title, or interest, in and to, the property at  issue in this case, of or as to any person or entity who (i) is not an individually-named  party to this proceeding, or (ii) does not hold his, her, or its interest in said property  by, through or under an individually-named party to this proceeding.  




	2. In approving the Agreement for Judgment, the court has not reviewed, approved, or  passed upon the terms and provisions of any other agreement, undertaking, document  or conveyance, including without limitation any executed, entered into, or made  pursuant to the settlement agreement hereby approved.  




	3. Any breach of, or failure to perform under, the Agreement for Judgment hereby  approved, or any agreement, undertaking, document, or conveyance executed, entered  into or made pursuant to the agreement hereby approved shall not constitute a  contempt of this court; and any litigation concerning or arising under any such  agreement, undertaking, document or conveyance may be brought in, and determined  by, any court of competent jurisdiction.  




	4. This Order, or a certified copy of it, shall, upon payment of all fees therefor required  by law, be recorded with the Middlesex County Registry of Deeds, and entered on the  margins of relevant instruments.  




So Ordered. 




Home/Search 
Land Cases by Docket Number
Land Cases by Date  
Land Cases by Name



Commonwealth of Massachusetts. Trial Court Law Libraries. Questions about legal information? Contact Reference Librarians.